DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 04/02/2021 have been fully considered but they are not persuasive. In response to applicant’s amendments, it is noted that Ogawa teaches gate electrode 40 and electrodes 50 and 52, wherein gate electrode 40 is formed over a top surface of the light-receiving layer and electrodes 50 and 52 are formed over a bottom surface of the light-receiving layer as shown in Fig. 2. As such, the rejection is made final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 9-13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Ogawa (US 20200395499 A1).
With regards to claims 1 and 12, Ogawa discloses a detector comprising: a substrate 10; a light-receiving layer (40, 22, 30, 20) formed over the substrate, the light-receiving layer including graphene layers 40, 30 and spacer layers 22, 20 that are alternately stacked, light passing through at least one of the spacer layers [0079], the spacer layer being made of insulating material [0044, 0046], the light-receiving layer including a first side surface and a second side surface; a first electrode 40 that is formed over the first side surface and in contact with the light-receiving layer; and a second electrode 52 that is formed over the second side surface and in contact with the light-receiving layer (Fig. 2), a material of the second electrode being different from a material of the first electrode [0169]. Ogawa teaches that the thickness of insulating film 22 may be set such that an incident electromagnetic wave passes through insulating film 22, but does not specify wherein the light passes through each of the spacer layers. Nevertheless, such a modification was known and would have been obvious in order to improve detection.
With regards to claims 2 and 3, Ogawa discloses wherein the spacer layer material may comprise boron nitride or the like [0068], but does not specify hexagonal boron nitride or a transition metal di-chalcogenide, although such materials were generally known in the art. It would In re Leshin, 125 USPQ 416.
With regards to claim 9, Ogawa discloses wherein a lowermost layer of the light-receiving layer is the spacer layer. 
With regards to claim 10, Ogawa does not explicitly teach wherein an uppermost layer of the light-receiving layer is the spacer layer. Nevertheless, those skilled in the art appreciate that such a modification was generally known. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Ogawa with the claimed spacer layer to provide additional insulation and/or protection to the graphene layer.
With regards to claim 11, Ogawa does not teach the claimed layers. However, Ogawa does disclose wherein the substrate comprises a high-resistance silicon substrate, a substrate with increased insulation [0043] wherein graphene layers not existing between the spacer layers and substrate 10 (Fig. 2). Substituting the claimed spacer layers and substrate with the substrate taught by Ogawa would have been obvious since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
With regards to claim 13, Ogawa does not teach the claimed step. However, Ogawa does disclose that it was known to form the graphene layer with a method of transferring and affixing [0084]. As such, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Ogawa with the claimed step as it would have been considered a matter of routine design choice depending upon the particular needs of the application.
With regards to claim 17, Ogawa discloses a pixilated imager sensor [0218] comprising the detector of claim 1. Although Ogawa does not disclose the specifics of the pixels as well as an 
With regards to claims 18-20, Ogawa discloses detecting infrared light [0034].

 Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Ogawa in view of Koppens (US 20130193404 A1).
With regards to claim 8, Ogawa does not specify the claimed configuration. Koppens is in the field of graphene based detectors and teaches such a configuration was already known in the art (Fig. 4). Therefore, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Ogawa with the claimed configuration in order to increase the detection area.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Ogawa in view of Imaizumi (US 10830640 B2).
With regards to claim 16, Ogawa does not teach the step of heating. However, Imaizumi teaches such a step was known when transferring graphene (column 10, lines 64-67). Therefore, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Ogawa with the claimed step in order to properly transfer the graphene layer.

Allowable Subject Matter
Claims 4-7, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884